DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.  Claims 1-20 are currently pending in the application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Q”, “Pin”, “Pout” in Figures 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 17 recites the limitation “delivering a mechanical power from the waste heat recovery cycle directly to a component of the system downstream from the drive unit”.  This limitation is not described in the instant Specification, is not shown in the Drawings, and therefore constitutes NEW MATTER.  The instant disclosure describes embodiments where the waste heat recovery cycle delivers mechanical power to a compressor 30 (or 230 or 330), which is not described or depicted as being “downstream” from the drive unit.  The compressor 30, 230, 330 is not even fluidly coupled to the drive unit to be considered “upstream” or downstream” of the drive unit at all (see instant Drawings Fig. 1-3, the exhaust 11 of the drive unit 10 exits the system after passing through the evaporator 51 and condenser 54, and the compressor 30 receives a different fluid Pin).  The compressor 30 is not described as being fluidly connected to the drive unit, and is described only as follows: “Compressor 30 may be used for various gas compression applications” (Para. 0021).  Other components that the instant disclosure states can receive the mechanical power from the waste heat recovery cycle include “an oil pump, cooling fan(s), cooling water pump, a seal system compression, etc.” (Para. 0013), which are also not described as being “downstream from the drive unit”.  Other potential “components” that may be “downstream from the drive unit” are not described or depicted in the instant disclosure. The term “downstream”, or variants thereof, is also not used in the instant disclosure in regards to the waste heat recovery cycle or drive unit.  Applicant has also failed to indicate where support for the claim limitation (as introduced in the claim amendment filed 10/06/2020) is provided in the instant disclosure.
Claims 18-20 are rejected by virtue of dependence on claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites “wherein the component is a mechanical shaft”. This renders the claim indefinite, as it is unclear how a mechanical shaft is downstream from a drive unit (as required by claim 17).  It is unclear if the limitation is meant to describe the mechanical shaft being 
Claim 20 is rejected by virtue of dependence on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-11, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coveney (US 3,731,495).
Regarding independent claim 1, Coveney discloses a waste heat recovery system (see portion of Coveney Fig. 1 reproduced below) comprising: 
a drive unit 19 (expander), the drive unit having a drive shaft 21 (“common shaft”, Coveney Fig. 1); 
a compressor 11 (Coveney Fig. 1, “base compressor 20”), the compressor operably coupled to the drive shaft 21, wherein operation of the drive unit 19 drives the compressor 11 (they are drivingly connected via shaft 21); and 
directly coupled to the compressor 11 (via the common drive shaft 21, the turbine 28 of the waste heat recovery cycle is directly coupled to the compressor 11 as shown in Coveney Fig. 1, Col. 5, ln. 28-32, “steam may be work expanded in helper turbine 28. The latter is preferably coupled into the power train through common shaft 21 to base compressor 11, turbine 19 and booster compressor 20”); 
wherein a waste heat of the drive unit 19 powers the waste heat recovery cycle (Col. 5, ln. 20-47, “The heat contained in the expanded gas discharged from turbine 19 into conduit 22 is preferably recovered, as for example by heating water introduced through conduit 23 to boiler 24…steam may be work expanded in helper turbine 28. The latter is preferably coupled into the power train through common shaft 21 to base compressor 11, turbine 19 and booster compressor 20”), such that the waste heat recovery cycle  24, 26, 28 transmits a mechanical power to the compressor 11 (the waste heat recovery cycle has a turbine 28 that is coupled to the common shaft 21 to contribute work into the shaft 21 and thus the compressor 11, Col. 5, ln. 20-47).

    PNG
    media_image1.png
    798
    628
    media_image1.png
    Greyscale

Regarding independent claim 9, Coveney discloses a method of using waste heat recovery to assist in driving/powering a compression system (Coveney Fig. 1 above), comprising: 
coupling a waste heat recovery cycle 24, 26, 28 (a waste heat boiler 24, a conduit 26, and a steam turbine 28, Coveney Fig. 1) to a drive unit 19 (turbine/expander) and directly to a compressor 11, 20 (base compressor 11, coupled directly to the turbine 28 of the waste heat recovery cycle via common shaft 21, Coveney Fig. 1 above) such that the waste heat recovery cycle 24, 26, 28 receives 
delivering a mechanical power from the waste heat recovery cycle to the compressor 11, (via the common shaft 21, Col. 5, ln. 20-47, “The heat contained in the expanded gas discharged from turbine 19 into conduit 22 is preferably recovered, as for example by heating water introduced through conduit 23 to boiler 24…steam may be work expanded in helper turbine 28. The latter is preferably coupled into the power train through common shaft 21 to base compressor 11, turbine 19 and booster compressor 20”).
Regarding claims 2 & 10, Coveney discloses the waste heat recovery system and method of claims 1 & 9, wherein the waste heat recovery cycle includes an expansion mechanism 28 (steam turbine, “helper turbine”, Col. 5, ln.28-32).
Regarding claims 3 & 11, Coveney discloses the waste heat recovery system and method of claims 2 & 10, wherein the expansion mechanism 28 is operably coupled to a rotating shaft of the compressor 11 (to the common shaft 21, Coveney Fig. 1 above).
Regarding claims 5 & 13, Coveney discloses the waste heat recovery system and method of claim 2 & 11, wherein the expansion mechanism 28 is operably coupled to an opposing end of the driving shaft 21 of the drive unit 19 (Coveney Fig. 1 above, the expansion mechanism/turbine 28 is at one end of the common shaft 21 opposite the drive unit 19).
Regarding claims 6 & 14, Coveney discloses the waste heat recovery system of claim 1, wherein the drive unit is a gas turbine 19 (Coveney Fig. 1 above, Col. 4, ln. 51-Col.5, ln 19, the drive unit is a gas turbine expander receiving combustion gas from combustor 15).

Claims 9, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandrin (US 4,271,665).
Regarding independent claim 9, Mandrin discloses a method of using waste heat recovery to assist in driving/powering a compression system, comprising: 
coupling a waste heat recovery cycle (Mandrin Fig. 2 below, see dotted line box, containing at least the steam generators 21, 26, and steam turbine 41) to a drive unit 20, 23 (gas generators, with respective gas turbines) and directly to a compressor 26 (via direct shaft connection as shown) such that the waste heat recovery cycle receives a waste heat of the drive unit 20, 23, and delivering a mechanical power from the waste heat recovery cycle to the compressor 26 (Col. 4, ln. 55-Col. 5, ln. 12, “The gas generator 23 also has an expansion stage 23c which exhausts a flow of hot exhaust gas through a pipe 37 to the second steam generator 24 and thence through a second washing-column 25 to the compressor 26, which compresses the cooled exhaust gas to the final pressure and supplies the gas through a pipe 40 to a load (not shown)…The compressor 26 is driven by a steam turbine 41 supplied with steam by the steam generator 21 through a line 42 and with steam by the steam generator 24 through a line 43”).  
Regarding independent claim 17, Mandrin discloses a method of using waste heat recovery to assist in driving/powering a system (Mandrin Fig. 2 below), comprising: 
capturing a waste heat (using a steam generator 21, 24) from a drive unit 20, 23 (gas generators having gas turbines) that at least partially drives the system (the drive unit drives a compressor 23a of the system) using a waste heat recovery cycle (the recovery cycle including at least the components of steam generators 21 & 24, and steam turbine 41; Col. 4, ln. 49-Col. 5, ln. 12); and 
directly to a component 26 (a compressor, via direct shaft connection; alternatively, the shaft between the turbine 41 and compressor 26) of the system downstream from the drive unit 20, 23 (Col. 4, ln. 55-Col. 5, ln. 12, “The gas generator 23 also has an expansion stage 23c which exhausts a flow of hot exhaust gas through a pipe 37 to the second steam generator 24 and thence through a second washing-column 25 to the compressor 26, which compresses the cooled exhaust gas to the final pressure and supplies the gas through a pipe 40 to a load (not shown)…The compressor 26 is driven by a steam turbine 41 supplied with steam by the steam generator 21 through a line 42 and with steam by the steam generator 24 through a line 43”, Mandrin Fig. 2 below, the compressor 26 is downstream of the drive units 20, 23 and receives the exhaust fluid of the drive units, hence being “downstream” of the “drive units”).

    PNG
    media_image2.png
    557
    804
    media_image2.png
    Greyscale

Regarding claim 18, Mandrin discloses the method of claim 17, wherein the component 26 of the system includes a compressor 26 or a component of an auxiliary system (Mandrin Fig. 2 above; Col. 4, ln. 55-Col. 5, ln. 12, “The gas generator 23 also has an expansion stage 23c which exhausts a flow of hot exhaust gas through a pipe 37 to the second steam generator 24 and thence through a second washing-column 25 to the compressor 26, which compresses the cooled exhaust gas to the final pressure and supplies the gas through a pipe 40 to a load (not shown)…The compressor 26 is driven by a steam turbine 41 supplied with steam by the steam generator 21 through a line 42 and with steam by the steam generator 24 through a line 43”).
Regarding claim 19, Mandrin discloses the method of claim 17, wherein the component is a mechanical shaft (Mandrin Fig. 2 above), which uses the mechanical power to transmit torque to another component 26 (to the compressor 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coveney in view of Wulf (US 5,402,631).
Regarding claims 4 & 12, Coveney discloses the waste heat recovery system of claim 2 and method of claim 10, but fails to disclose wherein the expansion mechanism is operably coupled to a shaft driving a compressor stage which is not mechanically connected to other stages of the compressor.
turbine”, Wulf Fig. 9), a compressor 242, 244, 260 driven by the drive unit 248 (via shaft 250), an expansion mechanism 288 (another turbine for a “high pressure waste stream 286”), wherein the expansion mechanism 288 is operably coupled to a shaft 250 driving a compressor stage 260 which is not mechanically connected to other stages 276, 278 of the compressor 242, 244 (Wulf Fig. 9, Col. 8, ln. 6-53, the compressor stages 276, 278 are separate stages of the compressor 244 and are not mechanically connected to the compressor 260; the compressors 276, 278 are driven by the expansion mechanism 288 and drive unit 248 via the gearing 252, 254, and is not directly connected to compressor 260, since they are used to provide a different stream of compressed gas).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the expansion mechanism coupled to a shaft driving a compressor stage not mechanically connected to other stages of the compressor, as taught by Wulf, to the system and method of Coveney, in order to provide a compressor arrangement that allows for multiple separate compressor stages to be driven by the drive unit and expansion mechanism via a gear system, while providing multiple compressed gas streams simultaneously for use in separate processes (Wulf Col. 8, ln. 6-53).  Coveney already provides separate compressed gas streams for different processes (for a combustion gas turbine, and for air separation, Coveney Fig. 1), and one of ordinary skill in the art would have been motivated to incorporate an arrangement that permits different compressor stages to be driven simultaneously  via a known gearing arrangement to process different compressed gas streams simultaneously (Wulf Col. 8, ln. 6-53). 
Regarding claims 7 & 15, Coveney discloses the waste heat recovery system of claim 1 and method of claim 9, but fails to disclose wherein the compressor is an integrally geared compressor having multiple compression stages.
Wulf teaches a waste heat recovery system and method, wherein the compressor 242, 244 is an integrally geared compressor having multiple compression stages (Col. 2, ln. 49-63, Col. 8, ln. 6-9, ln. 20-54, “a first integral gear pressure processor 242 and a second integral gear pressure processor 244”, each with additional stages 276, 278, 266, 268, 270).  Wulf further teaches that integrally geared compressors are well-known in the art of process plants (Col. 1, ln. 28-53).
It is noted that the use of a known prior art structure (in this case the use of integrally geared compressors as taught by Wulf), to obtain predictable results (in this case to provide a known type of compressor for the system of Coveney to compress a fluid) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the integrally geared compressor, as taught by Wulf, as the compressor in the system and method of Coveney, in order to provide a compressor arrangement that can provide multiple stages of compression tailored to specific speed requirements of that compression stage, while having integrated gear and pinion meshing with the gas turbine/drive unit, thus eliminating the need for additional gear systems, reducing costs and power loss (Wulf, Col. 1, ln. 29-51, Col. 9, ln. 25-Col. 10, ln. 5).  One skilled in the art would have been motivated to incorporate into the system and method of Coveney a known type of compressor that is best suited for the level of performance and cost that is desired.  Wulf mentions that integrally geared compressors are highly suitable for plants that provide multiple .

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coveney in view of Perez (US 3,215,342).
Regarding claims 8 & 16, Coveney discloses the waste heat recovery system of claim 1 and method of claim 9, but fails to disclose wherein the compressor is barrel compressor having multiple compression stages.
Perez teaches a barrel compressor (“barrel type axial-flow multistage centrifugal compressor”, Col. 1, In. 7-9, Col. 2, In. 15-37) having multiple compression stages (Perez Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the barrel compressor having multiple compression stages of Perez as the compressor in the system and method of Coveney, in order to provide a compressor arrangement that provides forced circulation of cooling air to cool the compressor, and to provide operation that is free of contamination by lubricating mediums (Perez Col. 1, In. 14-25).  Barrel type compressors are also well-known in the art (see for further example, the previously cited, Pilarczyk US 3,976,165; Pilarczyk US 4,057,371; Pilarczyk US 3,942,908), and .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mandrin in view of Wulf.
 Regarding claim 20, Mandrin discloses the method of claim 19, but fails to disclose wherein the mechanical shaft is attached to a compression stage of an integrally geared compressor.
Wulf teaches a waste heat recovery system and method, wherein the compressor 242, 244 is an integrally geared compressor having multiple compression stages (Col. 2, ln. 49-63, Col. 8, ln. 6-9, ln. 20-54, “a first integral gear pressure processor 242 and a second integral gear pressure processor 244”, each with additional stages 276, 278, 266, 268, 270).  Wulf further teaches that integrally geared compressors are well-known in the art of process plants (Col. 1, ln. 28-53).
It is noted that the use of a known prior art structure (in this case the use of integrally geared compressors as taught by Wulf), to obtain predictable results (in this case to provide a known type of compressor for the system of Mandrin to compress a fluid) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the integrally geared compressor, as taught by Wulf, as the compressor in the method of Mandrin, in order to provide a compressor arrangement that can provide multiple stages of compression tailored to specific speed requirements of that 

Response to Arguments
Applicant’s arguments in the Remarks filed 10/06/2020 with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant arguments have been addressed below and in the body of the rejections, at the appropriate locations.
Regarding independent claims 1 & 9, applicant argues that compressor 20 is not directly coupled to the helper steam turbine 28 of the waste heat recovery cycle of Coveney.  While the examiner agrees with the assertion, it is noted that Coveney also discloses a compressor 11 that is directly coupled to the waste heat recovery cycle’s turbine 28 via the shaft 21 (see Coveney Fig. 1 above).  Note, that claims 1 & 9 (and claim 17) do not describe what constitutes the “waste heat recovery cycle”, rendering the claim extremely broad, and that any component that could be compressor” is a part of is also not described in the claims).  
Applicant further argues (Remarks Pg. 7-8) that in contrast to the system of Coveney, the instant invention includes a waste heat recovery cycle that is “a closed-loop cycle separate from the main drive train…The waste heat of the drive unit is captured by the waste heat recovery cycle and not delivered back through the drive unit and other components of the main drive train but directly to the compressor”.  However, this is not claimed it is noted that the features upon which applicant relies (i.e., “a closed-loop cycle separate from the main drive train”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Regarding independent claim 17, applicant asserts that the prior art Coveney fails to disclose “delivering a mechanical power from the waste heat recovery cycle directly to a component of the system downstream from the drive unit. The helper steam turbine 28 does not deliver mechanical power directly to a component downstream of the expander 19. Rather, the helper steam turbine 28 delivers mechanical power to the compressor 11 upstream of the expander 19” (Remarks Pg. 8).  However, it is noted that the instant disclosure does not provide support for the claimed limitation of a “component” that is “downstream from the drive unit” (see 112a rejection above).  The instant disclosure and Figures depict the waste heat recovery cycle providing mechanical power to a compressor arrangement 30, which is not “downstream from the drive unit”, since the compressor arrangement 30 is not fluidly connected to the drive unit to be considered “downstream” from the drive unit.  Other possible components the waste an oil pump, cooling fan(s), cooling water pump, a seal system compression, etc.” (Para. 0013), none of which are suggested or described as being “downstream from the drive unit”.  Applicant has further failed to indicate where in the instant disclosure support for the claim amendment is located.

 
Pertinent Prior Art
1The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craig US 3,500,636; Polukort US 6,499,303 & Alderson US 4,785,621 discloses a waste heat recovery system that recovers heat from a drive unit exhaust, and transmits mechanical power directly to a compressor.
Helmers US 8,863,492 discloses a waste heat recovery cycle that recovers heat from a drive unit/turbine, and transmits mechanical power to a compressor that is downstream of the drive unit/turbine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741